Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2015, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated December 15, 2014, it is ordered that these causes be transferred to the First Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the First Court of Appeals.

       09-14-510-CV           JefferyDwayne Benoit v. Brenda Faye Benoit
       09-14-511-CV           Corey L. Roberts v. Celia Clanton Roberts
       09-14-523-CR           Tricia Gilford v. State of Texas
       09-14-524-CR           Tricia Gilford v. State of Texas
       09-14-525-CR           Earl Wilmore v. State of Texas
       09-14-526-CR           Kevin Morris Jones v. State of Texas
       09-14-527-CR           Kevin Morris Jones v. State of Texas
       09-14-529-CR           Jose Antonio Garcia v. State of Texas
       09-14-530-CV           David Semien v. Rescar Companies, Inc
       09-14-531-CR           Joe Eddie Alejandro v. State of Texas
       09-14-532-CR           Joe Eddie Alejandro v. State of Texas
       09-14-533-CV           D’Juana LeBlanc v. Kenneth Palmer
       09-14-537-CR           Chad Lee Brubaker v. State of Texas
       09-14-538-CV           Russell Ham v. William Stephens, et al
       09-14-540-CR           Brian Wayne Allen v. State of Texas
       09-14-541-CR           Devren Byerly v. State of Texas
       09-14-544-CR           Thomas Nolan White v. State of Texas
       09-14-547-CV           Raymond Shaw v. Joseph Charles Lynch
       09-14-548-CR           Apolinar Marquez Camposano vs State of Texas
       09-14-549-CR           Michael Brent Brown v. State of Texas
       09-14-551-CR           Dejesus Fobbs v. State of Texas
       09-14-552-CV           Tanya L. McCabe Trust, et al v. Ranger Energy LLC
       09-14-553-CR           Marshall Shane Lovell v. State of Texas
       09-14-554-CR           Marshall Shane Lovell v. State of Texas
       09-14-557-CR           Kelvin Morris Jones v. State of Texas
       09-14-561-CR           Eugene James Mingo Jr. v. State of Texas
       09-14-562-CR           Jordon Campbell v. State of Texas
       09-14-563-CR           Moiz Tejani v. State of Texas
       09-15-001-CV           Patricia Powers v. Michaels House, et al


               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the First District of Texas at Houston as
appears of record in Minute Book Volume 19.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 8th of January 2015.



                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court